Title: To John Adams from United States House of Representatives, 23 February 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					February 23, 1791
				
				The House of Representatives insist on their amendment to the last clause of the section proposed by the Senate to follow section sixty-first, of the bill, entitled “An act repealing, after the last day of June next, the duties heretofore laid upon distilled spirits imported from abroad, and laying others in their stead; and also upon spirits distilled within the United States, and for appropriating the same.”The Speaker of the House of Representatives having signed an enrolled bill, I am directed to bring it to the Senate, for the signature of the Vice President.The House of Representatives have agreed to the resolution, requesting the President of the United States to cause a communication to be made to the National Assembly of France, respecting the late Benjamin Franklin.They have passed a bill, entitled “An act supplementary to the act, entitled ‘An act to incorporate the subscribers to the bank of the United States,” in which they desire the concurrence of the Senate.
				
					
				
				
			